Citation Nr: 0004886	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  97-17 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for irritable bowel 
colitis, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for migraine 
headaches, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to 
April 1991, and from August 1991 to December 1992.  He also 
had several periods of active duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
RO that, among other things, denied claims of entitlement to 
an increased rating for irritable bowel colitis and migraine 
headaches.  In May 1998, the Board remanded the case for 
additional development.  By a January 1999 rating decision, 
the RO increased the rating for migraine headaches from 30 to 
50 percent pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 
8100 (1999).  

By a January 1999 letter, the RO informed the veteran that 
its award of the 50 percent rating constituted a grant of the 
benefits sought on appeal regarding his migraine headaches 
claim, and furnished him a supplemental statement of the case 
pertaining to the issue of an increased rating for irritable 
bowel colitis.  The RO also provided the veteran a copy of 
the January 1999 rating decision which, because it referred 
to the newly presented evidence and applicable rating 
criteria, may be construed as satisfying the requirement that 
a supplemental statement of the case be issued.  
Nevertheless, there is no indication that the veteran desired 
to withdraw his claim for a higher rating.  See 38 C.F.R. 
§ 20.204(c) (1999); AB v. Brown, 6 Vet. App. 35 (1993); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1998).  Therefore, the issues 
before the Board are as noted above.  


FINDINGS OF FACT

1.  Irritable bowel colitis is manifested by abdominal pain, 
diarrhea, nausea, and occasional vomiting; it has not 
resulted in severe ulcerative colitis, malnutrition or 
anemia.

2.  Migraine headaches are manifested by very frequent 
prolonged attacks causing severe economic inadaptability.


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent for irritable bowel 
colitis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.14, 4.114, Diagnostic 
Codes 7301, 7319, 7323, 7327 (1999).

2.  A rating in excess of 50 percent for migraine headaches 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.124a, Diagnostic Code 8100 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

The veteran's service-connected irritable bowel colitis and 
migraine headaches have been rated under Diagnostic Codes 
7319 and 8100, respectively.  See 38 C.F.R. §§ 4.114, 4.124a 
(1999).  Those diagnostic codes provide that the highest 
schedular evaluation for migraine headaches is 50 percent, 
and the highest schedular evaluation for irritable bowel 
colitis is 30 percent.  Id.  The veteran's headaches are 
currently rated as 50 percent disabling, and his irritable 
bowel syndrome is currently rated as 30 percent disabling, 
the highest schedular evaluations possible under these 
diagnostic criteria.  

The Board, however, notes that the veteran is service 
connected for what the RO has classified as "irritable bowel 
colitis."  Historically, this condition has been variously 
rated under 38 C.F.R. § 4.114, Diagnostic Code 7327 
(Diverticulitis) or 38 C.F.R. § 4.114, Diagnostic Code 7319 
(Irritable colon syndrome).  This is significant because, as 
noted above, the currently assigned 30 percent rating is the 
highest schedular rating available under Diagnostic Code 
7319.  Consequently, the Board's analysis must include 
consideration of whether criteria other than those listed in 
Diagnostic Code 7319 are applicable.  

Diagnostic Code 7327 provides for diverticulitis to be rated 
as irritable colon syndrome, peritoneal adhesions, or 
ulcerative colitis, depending on the predominant disability 
picture.  38 C.F.R. § 4.114, Diagnostic Code 7327.  The Board 
also notes that ratings for disorders of the digestive system 
under DC 7301 to 7329, inclusive, 7331, 7342, and 7345 to 
7348 inclusive, will not be combined with each other.  A 
single evaluation will be assigned under the diagnostic code 
that reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  38 C.F.R. 
§ 4.114 (1999).

Diagnostic Code 7301 provides that evidence of severe 
peritoneal adhesions causing definite partial obstruction 
shown by x-ray with frequent and prolonged episodes of severe 
colic distention, nausea, or vomiting following severe 
peritonitis, a ruptured appendix, a perforated ulcer, or an 
operation with drainage will result in the assignment of a 50 
percent disability evaluation.  38 C.F.R. § 4.114, Code 7301 
(1999).  (A 50 percent disability rating is the highest 
evaluation allowable for adhesions of the peritoneum under 
the rating schedule.)  

Diagnostic Code 7323 provides that, when rating ulcerative 
colitis, a 60 percent rating is warranted when such disorder 
is severe with numerous attacks a year and malnutrition, the 
claimant's health being only fair during remissions.  A 100 
percent rating is warranted when ulcerative colitis is 
pronounced, resulting in marked malnutrition, anemia, and 
general debility, or with serious complication like liver 
abscess.  38 C.F.R. § 4.114, Diagnostic Code 7323.

The veteran's service medical records contain an August 1992 
Medical Evaluation Board report, which indicates that the 
veteran's symptoms of abdominal pain, nausea, occasional 
vomiting, and intermittent diarrhea began in early 1992.  Due 
to these symptoms, the veteran underwent an appendectomy.  
These gastrointestinal (GI) symptoms persisted however, and 
the veteran was later found to have irritable bowel syndrome 
(IBS) and colitis.

Post-service VA examination and treatment records, dated from 
June 1994 to January 1999, show that, at a June 1994 VA 
examination, IBS and history of non-specific colitis were 
diagnosed.  At a January 1996 VA examination, inflammatory 
bowel disease was diagnosed.  At an August 1996 VA 
examination, the veteran reported having had frequent 
diarrhea since 1992, and having continuous colitis.  He 
denied having constipation, nausea, vomiting, or other GI 
symptoms.  Examination revealed no anemia or malnutrition.  
He weighed 237 pounds.  History of irritable bowel colitis 
was diagnosed.  At a January 1997 VA examination, there was 
no evidence of anemia or malnutrition.  The veteran weighed 
239 pounds.  History of irritable bowel colitis was 
diagnosed.  In April 1998, the veteran reported having had a 
"flare" two weeks earlier which had lasted for three days.  
The impression was ulcerative colitis.  In May 1998, the 
impression was abdominal pain secondary to irritable bowel 
disease.

Private treatment records, dated from March 1995 to 
April 1999, show that, beginning in November 1995, the 
veteran had sought treatment for migraine headaches, and GI 
disabilities including chronic diarrhea and IBS.  In 
March 1997, the veteran went to the emergency room at night 
and again the following morning, for complaints of abdominal 
pain, increased diarrhea, some nausea, and vomiting.  The 
impression was ulcerative colitis.  Another physician noted 
that the provisional diagnoses included ulcerative colitis.  
In May 1997, he was seen for complaints of some right 
abdominal pain.  He weighed 247 pounds.  In September 1997, 
he reported that the pain seemed to be worsening.  In 
May 1998, he was seen in an emergency department for 
persistent abdominal pain.  He had some nausea and vomiting 
with diarrhea.  He had a flat plate that showed mild 
dilatation of the descending colon and no toxic melena in the 
colon.  The impression was ulcerative colitis.  A July 1998 
discharge summary shows that the veteran had reported slight 
nausea and vomiting with diarrhea.   Ulcerative colitis was 
diagnosed.

Pursuant to the Board's May 1998 remand, an October 1998 
examination was conducted for VA.  The veteran reported that 
his symptoms included typically loose bowel movements, 
perhaps four times a day, but that some days he has none.  He 
reported nausea early on and sometimes had diarrhea early in 
the mornings.  He had occasional vomiting.  He denied any 
weight change.  He also reported that he had been working for 
the previous month.  Examination revealed that the veteran 
was well developed.  Examination of the abdomen revealed that 
he was moderately obese.  He had a right lower quadrant scar.  
Normal bowel sounds were noted.  The liver and spleen were 
not palpable.  It was noted that he had microcytosis but no 
anemia.  The examiner opined that, based on a review of the 
available records, the veteran's symptoms were not currently 
due to colitis.  The examiner further opined that that there 
was minimal evidence that the veteran had had a clinically 
significant inflammatory process in the colon.  The examiner 
further noted that the current diagnosis of "irritable bowel 
colitis" was obscure.  

Despite the veteran's contentions to the contrary, the Board 
finds that the veteran's service-connected irritable bowel 
colitis does not warrant a rating in excess of 30 percent 
under either the provisions of Diagnostic Codes 7301 or 7323.  
Based on the recent medical evidence, the symptoms the 
veteran experiences do not equate to problems that would 
warrant a higher rating of 50 percent under Diagnostic Code 
7301.  The veteran has complained of abdominal pain, 
diarrhea, nausea and vomiting, but the evidence does not show 
that he experiences symptoms that could be considered severe 
or equate to frequent and prolonged episodes of severe colic 
distension, nausea, or vomiting.  Radiographic studies were 
negative for any obstruction or stricture.  The clinical 
findings and even history provided by the veteran do not rise 
to level contemplated by a 50 percent rating.  Diagnostic 
Code 7301.

Additionally, the veteran's service-connected disability does 
not warrant a higher rating than 30 percent under Diagnostic 
Code 7323.  As noted above, a 60 percent rating requires 
severe ulcerative colitis with numerous attacks a year and 
malnutrition, with his health being only fair during 
remission.  Although the veteran experienced occasional 
attacks requiring emergency room treatment in March 1997, 
May 1998, and, most recently in July 1998, it appears that 
such severe attacks are not always so frequent.  
Consequently, it cannot be said that the veteran has had 
numerous attacks.  In addition, there is also no evidence to 
show that the veteran has ever experienced malnutrition or 
anemia, or evidence showing that his health is only fair 
during remissions.  The medical evidence shows that 
malnutrition or anemia has not been documented.  In 
August 1996, the veteran weighed 237 pounds.  In 
January 1997, he weighed 239 pounds.  In May 1997, he weighed 
247 pounds.  In October 1998, he denied any weight changes.  
Consequently, the veteran's disability does not rise to the 
level contemplated by a 60 percent evaluation under 
Diagnostic Code 7323.

As for the veteran's migraine headaches, he is receiving the 
highest rating assignable under Diagnostic Code 8100.  The 
criteria for the 50 percent rating allow for such a rating 
when there are very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  Diagnostic Code 8100.  In order to receive a 
higher rating consideration must be given to whether an 
extraschedular rating is warranted.  38 C.F.R. § 3.321(b)(1).  

Turning to the issue of an extraschedular rating, the 
evidence does not tend to show, that either service-connected 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards, so as to warrant the assignment 
of an extraschedular evaluation under 38 C.F.R. § 3.321(b) 
(1999); see Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  
The current evidence of record does not demonstrate that 
either headaches or irritable bowel colitis has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  Id.  It is undisputed that the veteran's 
symptoms have an adverse effect on employment, but it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  Indeed, the schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991).  "Generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  
38 C.F.R. § 4.1 (1999).  In the veteran's case, he reported 
in his claim for individual unemployability, VA Form 21-8940, 
received in February 1999, that he had worked from 
February 1992 to July 1998 and had left because of a points 
system for attendance.  He noted that he had lost 30 days of 
work during that time.  An August 1987 statement from the 
veteran's employer indicates that the veteran's absences from 
work were due to his bowel problems.   In February 1999, the 
veteran also reported that he had worked from July to 
September 1998, during which time he had missed five days of 
work, and left because the smell at the job gave him 
headaches.  He further noted that he had been employed since 
November 1998 as a truck driver, where he had missed five 
days of work.  An April 1999 statement from his employer 
indicates that the veteran works 40+ hours a week and that 
the employer was not aware of the veteran's disability.  
These statements, along with the evidence of record, reflect 
that the veteran is currently working notwithstanding any 
migraine headaches or bowel disability.  There is no 
indication that either migraine headaches or irritable bowel 
colitis is so unusually debilitating as to warrant a referral 
of his case for an extraschedular evaluation under Section 
3.321(b).  Therefore, the Board concludes that the RO's 
action in not referring the case for extraschedular 
consideration was consistent with the evidentiary record.  
See Bagwell, 9 Vet. App. at 338-39; Floyd, 9 Vet. App. at 96; 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Accordingly, 
he cannot receive a higher evaluation to account for his 
irritable bowel colitis or migraine headaches, and his claims 
must be denied.  



ORDER

An increased rating for irritable bowel colitis or migraine 
headaches is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

